By the Court, Davies, J.
The question presented for consideration in this case is, whether a special partner can come in and claim as a creditor of the partnership, until all -the other creditors are paid. I think he can; and that such was the weight of authority previous to the late act of the legisla*292ture, (a) Viewing that act as but declaratory of the law, the judgment of the special term should be reversed.
[New York General Term,
June 6, 1857.
Such, at any rate, is the will of the law-making power; and that is obligatory upon us.
Judgment accordingly.
Mitchell, Roosevelt and Davies, Justices.]

 2 R. S. 763, Title relative to limited partnerships.